Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 10 November 2020, has been entered and the Remarks therein, filed 10 March 2021, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103 over D’Amour et al. in view of Kunisada et al., Rezania et al., and Fornoni et al., necessitated by Applicants’ amendment received 10 March 2021, specifically, amended claims 1 and 6. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
It is noted that a reference has been added for evidentiary purposes in the Response to Arguments section.
It is noted that Applicant’s amendment and response filed on 10 March 2021 have been received and entered into the case. Claims 1, 3 and 4 are pending and have been considered on the merits. Applicant has received an action on the merits for the originally presented invention, which was a cell culture medium, and this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, amended Claims 1, 3 and 4 are withdrawn from consideration as being directed to a non-elected invention, i.e., a composition comprising a cell culture medium 
However, for the purpose of compact prosecution, claims 1, 3 and 4 will be interpreted to describe a cell culture medium comprising a population of PDX1-positive endoderm cells.

Status of Claims
Claims 1, 3, 4 and 6 are pending.
	Claims 1, 3, 4 and 6 are rejected.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged.  This application discloses and claims only subject matter disclosed in prior application no. 14/913,604, 02/22/2016, which is a 371 of PCT/EP2014/068393, filed 08/29/2014, which claims benefit of 61/875,191, 09/09/2013, and claims foreign priority to EP13182440.1, 08/30/2013, and names the inventor or at least one joint inventor named in the prior application. (The specifications filed with applications 14/913,604 and 16/546,018 appear to be the same; i.e., instant application 16/546,018 does not appear to include any subject matter which would constitute new matter (MPEP 201.07).) In addition, the abandonment of parent application 14/913,604 was issued/published either on the same day or after the filing date of the instant application. Accordingly, this application 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
It is noted that the Certified Copy of the Foreign Priority Document was received with Application No. 14/913,604. 

Claim Objections
The objections to Claims 4, 8, 9 and 11, in the Non-Final Office Action mailed 10 November 2020, are withdrawn in view of Applicants' amendment received 10 March 2021, in which the cited claims were amended or canceled.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1-3 and 6-8 under 35 U.S.C. §103 as being unpatentable over D’Amour et al. in view of Kunisada et al., in the Non-Final Office Action mailed 10 November 2020, is withdrawn in view of Applicants' amendment received 10 March 2021.
The rejection of Claims 4, 5 and 9-12 under 35 U.S.C. §103 as being unpatentable over D’Amour et al. in view of Kunisada et al., as applied to claims 1-3 and 6-8 above, and further in view of Rezania et al. as evidenced by PubChem, and in view of Fornoni et al., in the Non-Final Office Action mailed 10 November 2020, is withdrawn in view of Applicants' amendment received 10 March 2021.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. §103 as being unpatentable over D’Amour et al. (U.S. Patent Application Publication No. .
[All references cited in the Non-Final Office Action mailed 10 November 2020.]

D’Amour et al. addresses some of the limitations of claims 1 and 6, and provides motivation for adding a TGF-β type I receptor inhibitor, by way of addressing the limitations of claims 1 and 6.
Regarding claims 1 and 6, D’Amour et al. shows compositions comprising mammalian endocrine precursor cells and compositions comprising pancreatic hormone-expressing cells, as well as methods of making and using such cells (pg. 1, para. [0002]). Some embodiments relate to cell cultures comprising both human endocrine precursor cells and human PDX1-positive pancreatic endoderm cells (pg. 1, para. [0007] [Claim 1] [A culture medium and a population of PDX1-positive pancreatic endoderm cells]).
Some embodiments describe compositions, such as cell cultures, comprising human endocrine precursor cells. In certain embodiments, the human endocrine precursor cells express one or more markers selected from a group which includes neurogenin 3 (NGN3) and NKX2 transcription factor related to locus 2 (NKX2.2) (pg. 1, para. [0006]). [Claim 6] [A method for obtaining NGN3/NKX2.2 double positive endocrine progenitor cell, comprising exposing a population of PDX1- positive pancreatic endoderm cells to an in vitro medium]).

The method for culturing cells comprises withdrawing any growth factor of the TGF-β superfamily that may be present in the population of definitive endoderm cells (pg. 6, para. [0095] [akin to adding a TGF-β type I receptor inhibitor]).
	
	D’Amour et al. does not show: 1) a TGF-β type I receptor inhibitor that is SB431542 [Claims 1 and 6]; 2) an adenylate cyclase activator that is forskolin [Claims 1, 3 and 6]; and 3) a JNK inhibitor VIII [Claims 4 and 6].

	Kunisada et al. addresses some of the limitations of claims 1 and 6, and the limitations of claim 3.
	Kunisada et al. shows a simple method for promoting the differentiation of hiPS (human induced pluripotent stem) cells into insulin-producing cells. The protocol achieves efficient and reproducible generation of insulin-producing cells in vitro (pg. 282, column 1, para. 3). The simple protocol induces differentiation of human iPS cells into PDX1-positive pancreatic progenitor cells (pg. 281, column 1, para. 1 [nexus to D’Amour et al.] [A cell culture medium and a population of PDX1-positive pancreatic endoderm cells]). The expression of pancreatic 
Regarding claims 1, 3 and 6, TGF-β type I receptor inhibitor (SB431542) was found to induce NGN3 expression in combination with dorsomorphin (a BMP antagonist like noggin). Expression of other pancreatic precursor markers, such as PDX1, were also increased (pg. 276, column 1, lines 4-10 [Claims 1 and 6] [TGF-β type I receptor inhibitor that is SB431542]). 
PDX1- positive cells were cultured with a combination of compounds, including forskolin, dexamethasone, and Alk5 inhibitor II (a TGF-β type I receptor inhibitor like SB431542) (pg. 278, column 1, para. 2 [Claims 1 and 6] [an adenylate cyclase activator, an adenylate cyclase activator that is forskolin] [Claim 3]).

Rezania et al. addresses some of the limitations of claim 6, and the limitations of claim 4.
Rezania et al. shows a method for the differentiation of human embryonic stem cells to pancreatic endocrine cells (pg. 10, para. [0149] Example 1). The expression of PDX1 marks a critical step in pancreatic organogenesis (pg. 1, 
Regarding claims 4 and 6, data indicate that by inhibiting cell cycle progression by blocking cascades with small molecule inhibitors, cells expressing markers characteristic of the pancreatic endocrine lineage can be induced. These small molecule inhibitors include kinase inhibitors, such as tyrosine kinase receptor inhibitors (pg. 14, para. [0211] [= JNK inhibitor]). Rezania et al. shows that the small molecule JNK inhibitor VIII was one of the small molecules tested as a kinase inhibitor compound to be potentially used in the differentiation protocol as shown in Example 9 (pg. 14, para. [0203] thru [0206]; and pg. 20, Table 6- cont., entry# F3).


Regarding claims 4 and 6, Fornoni et al. shows that targeting JNK (c-jun N-terminal kinase) in human pancreatic islets results in improved functional beta cell mass and in the regulation of AKT/GSK3B activity (pg. 298, Abstract, Conclusions/interpretation [nexus to D’Amour et al. and Kunisada et al.] [pancreatic cells]). Inhibition of JNK in human islets by L-JNKI (a cell-permeable TAT peptide inhibitor of JNK) protects human islet mass in vitro and partially in vivo (pg. 299, column 1, last para. thru column 2, lines 1-2). JNK inhibition markedly improved rat islet viability and islet engraftment in an animal model, and so targeting JNK may improve functional beta cell mass via several mechanisms (pg. 299, column 1, para. 1).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the cell culture medium comprising a population of PDX-1 cells, and the method for obtaining NGN3/NKX2.2 double positive endocrine progenitor cells, as shown by D’Amour et al., by adding to the cell culture medium or exposing pancreatic endoderm cells to: 1) a TGF-β type I receptor inhibitor, which is SB431542 [Claims 1 and 6]; and 2) an adenylate cyclase activator, which is forskolin [Claims 3 and 6], as shown by Kunisada et al., with a reasonable expectation of success, because Kunisada et al. shows a 
One of ordinary skill in the art would have been motivated to have made those modifications. D’Amour et al. and/or Kunisada et al. teach that NGN3 and NKX2.2 are markers expressed by pancreatic progenitor cells. Kunisada et al. also teaches that specific cell culture ingredients induce the expression of NGN3 and other cell markers indicative of progenitor cells. Therefore, one would be motivated to add to a cell culture medium used for the generation and propagation of endocrine progenitor cells any and all reagents that would increase the expression of any cell markers identifiably linked to the specific progenitor cell phenotype, by way of optimizing the cell culture medium.
It would have been further obvious to have added JNK inhibitor VIII to the cell culture medium and exposed pancreatic endoderm cells thereto [Claims 4 and 6], with a reasonable expectation of success, because Rezania et al. teaches that a tyrosine kinase receptor inhibitor (e.g., PDGF receptor tyrosine kinase inhibitor IV) induces the generation of cells expressing markers characteristic of the pancreatic endocrine lineage, and the small molecule gefitinib is a tyrosine kinase receptor inhibitor, as taught by PubChem (MPEP 2143 (I)(A,G)). In addition, Rezania et al. teaches that, in general, small molecules which disrupt kinases downstream of tyrosine kinase receptors disrupt 
In addition, it would have been obvious to have added JNK inhibitor VIII to the cell culture medium and method, in view of the teachings of Fornoni et al., with a reasonable expectation of success. Fornoni et al. teaches that JNK (c-jun N-terminal kinase) plays an active role in maintenance of pancreatic islet cell viability, especially following cytokine-mediated injury, and that JNK inhibition has been shown to preserve whole-islet cell mass (pg. 299, column 1, para. 1 thru 2). Since interference with kinase activity (whether tyrosine kinase receptor via gefitinib or c-jun N-terminal kinase via JNK inhibitor) appears to induce or support the viability of pancreatic lineage cells, it would be obvious to one of ordinary skill in the art to add kinase inhibitors or kinase receptor inhibitors to a cell culture medium used to generate and propagate pancreatic lineage cells whether they be progenitor or endoderm cells (MPEP 2143 (I)(A,F,G)).
One of ordinary skill in the art would have been motivated to have made those modifications, because, as stated above, the interference or prevention of kinase activity (via the use of small molecule kinase inhibitors or kinase receptor inhibitors) induces and/or promotes the propagation and/or maintenance of pancreatic lineage 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, pp. 4-6, filed 10 March 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejection, have been fully considered, but they are not persuasive.

Applicant remarks (pp. 4-5) that the Office Action acknowledges that D' Amour fails to describe SB431542. Office Action at page 6, third paragraph. Although the Office Action attempts to remedy the deficiencies of D' Amour with Kunisada, the latter does not provide such remedy. Indeed, although Kunisada does describe SB431542 as a media component, SB431542 is described as being exposed to definitive endoderm cells (Kunisada at page 276, right column, first paragraph). However, definitive endoderm cells are different from the claimed PDX1-positive pancreatic endoderm cells. Indeed, in the same section as the above-reference quote about SB431542 and definitive endoderm cells, Kunisada indicates that definitive endoderm cells differentiate into PDX1-positive cells (i.e., definitive endoderm cells do not express PDX1). Thus, because Kunisada describes SB431542 as a culture component only in the context of definitive endoderm cells, then such description fails to teach or suggest SB431542 in 
However, in response to Applicant, it is clear from the biological process that occurs to produce pancreatic islet cells (the final “stage” in the process), that the initial steps involve the differentiation of stem cells into mesoderm and then into definitive endoderm. Definitive endoderm differentiates into pancreatic endoderm cells which are identified by the expression of PDX1 (D’Amour et al., Fig. 1), and which then go through a quasi-dedifferentiation step (upon exposure to specific small molecule agents) to produce endocrine (progenitor) cells. The endocrine progenitor cells are identified by expression of NGN3 and NKX2.2, among other cell markers. These cells then differentiate into final insulin-producing pancreatic islet cells (D’Amour et al., Fig. 1). Therefore, as noted by Applicant above, a cell culture medium can comprise the small molecule agent SB431542 and PDX1-positive cells, as said cells transition from stem cells and/or mesoderm through to endocrine progenitor cells.
Further, in response to Applicant, it is clear that there is an overlap in the literature as to how the various cell stages are referenced, because the differentiation-dedifferentiation-differentiation process occurs along a continuum. For example, Nostro et al. ((2012) Sem. Cell Develop. Biol. 23: 701-710 (provided here)) teaches that the earliest indication of pancreatic development is the upregulation of expression of the homeobox gene PDX1. Shortly following the onset of PDX1 expression, distinct buds form in the endodermal epithelium, demarcating the site of pancreatic development (pg. 702, column 2, para. 5). That is, pancreatic endoderm is characterized by PDX1 expression. Equally, Nostro et al. teaches that the earliest stage of pancreatic development is marked by the emergence of distinct buds comprised of PDX1 positive 
	Therefore, Applicant’s arguments are not persuasive.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651